                             UN ITED STA TES D ISTRICT COU RT
                             SOU TH ERN D ISTR ICT OF FLO RIDA

                 Case N o.I8-8OS8I-CIV -D IM ITRO ULEA SN A TTH EW M AN

PLA IN BA Y SALES,LLC,
a Florida lim ited liability com pany,

        Plaintiff,
VS.                                                         FILED BY                   D.C.
ZU M E GA LLA H ER and
PAU L H AUN ER T,                                                  A?q 2i 2219
                                                                  ANGELA E.NOBLE
                                                                  CLERK U S DISI C1:
        D efendants.                                              s.D.ogfIA.-w.Ra .

                                /

                 O RD ER DEN Y IN G PLA INTIFF'S M O TIO N PU R SU A NT
      TO FLA.STAT.j501.211(3)BY PLAINTIFF AND THIRD-PARTY DEFENDANTS
                     FOR POSTING O F BOND BY DEFENDANTS IDE 671

        THIS CAUSE isbeforetheCourtuponPlaintiff,PlainBaySales,LLC'S(kûplaintiff')and
Third Party D efendants,K atie Pnzdent,A dam Pnzdent,H ertriPrudent,and K atie M onahan,lnc.'s

(ks-l-hird-party Defendants'') (collectively çiMovants'') M otion to impose         bond upon
Defendants/counterclaim Defendants,Zume Gallaher and PaulHaunert(tr efendants'') with
respect to Count V1I1 of the Counterclaim /Third-party Com plaint pursuant to Florida Statute

j501.211(3)(DE 671.ThismatterwasreferredtotheundersignedbyUnitedStatesDistrictJudge
W illiam P.Dim itrouleasforappropriate disposition.See D E 70.D efendantshave tiled a Response

to theM otion (DE 831and theM ovantshavefiled aReply gDE 90j.Thematterisnow ripefor
review .

                                             BA CK G RO U N D
        Plaintifffiled itsA m ended Com plainton August31,20l8,alleging three countsofbreach

ofcontract,and seekingdeclaratoryjudgmentand foreclosureofanûtAgister'sLienn''pursuantto
Fla.Stat.j713.65,againstDefendantZumeGallaher;aswellasallegingtortiousinterferencewith
contract,tortiousinterference w ith a businessrelationship,com m ercialdefam ation,conspiracy to

interfere w ith contract,other relations,and defam e,violation of Florida Unfair Trade Practices

Act,andseekingcivilremediesforcriminalpracticesagainstDefendantPaulHaunert.(DE 381.
       Thecasearisesfrom PlaintiffssaleoftheHorseVictorio5(sttheHorse''orçivictorio'')to
D efendant Zum e G allaher on M arch 15, 2018.O n M arch 16,2018,D efendant G allaher, after

apparently receiving inform ation from an unknown third-party that V ictorio w as not a suitable

horseforpurchase,attem pted to rescind the transaction forV ictorio and plzrchase a differenthorse

instead.DefendantGallahersoughtthereturn ofthe $950,000 purchaseprice.Plaintiffhasrefused
to reftm d the purchase price to D efendantG allaher and iscurrently caring forthe H orse atitsow n

expense,and forDefendantGallaher'sbenefit,becauseDefendantGallaherhasrefused to accept

shipm ent ofVictorio and has refused to pay the costs of feeding and care of the H orse.Plaintiff

further alleges that D efendant G allaher's equestrian trainer,D efendant Paul H aunert,induced

DefendantGallahertorejectthecontractforVictoriobymakingSsfalseandmisleadingstatements
to(DefendantGallaherlandhermotherthattheHorsewasunsafeandnotasuccessful,competitive
show jumper.''(DE 38,pg.91.
       On D ecem ber 12,2018,D efendants Gallaher and H aunertfiled a Counterclaim against

Plaintiff Plain Bay Sales,LLC and a Third-party Claim against Katie Pnzdent,Adam Prudent,

HenriPrudent,and KatieM onahan,Inc.(DE 501.ln theirCounterclaim,Defendantsallegethat
Plain Bay Salesand others fraudulently induced D efendants to enterinto a transaction to purchase

V ictorio and caused furtherdam age to D efendants afterthe transaction.D efendants G allaherand

H aunertallege fraud,civilconspiracy,violation ofFlorida D eceptive and UnfairTrade Practices


                                                2
Act,and negligentmisrepresentation againstPlain Bay Salesand Katie Prudent,Adam Prudent,

H enri Prudent, and K atie M onahan, Inc.,
                                         ' and breach of express w arranty, breach of im plied

w arranty of fitness for a particular purpose,and breach of im plied w arranty of m erchantability

againstPlain Bay Sales.DefendantGallaheralso allegesaperse violation ofFlorida Deceptive

and UnfairTrade PracticesAct- Im properBillofSale,violation ofFloridaD eceptiveandUnfair

TradePracticesAct- RefusaltoHonorReturnunderFla.Stat.j 501.142,unjustenrichment,and
rescission against Plain Bay Sales.Defendant H aunertseeks attorney's fees for a false Florida

RICO claim againstPlainBay Salesand seeksdeclaratoryjudgmentagainstPlainBaySalesand
the Prudents.K atie Prudentand H enriPrudentare m arried and are both experienced,professional

horseridersandtrainersemployed atPlainBay Sales.(DE 50,pgs.2-31.Adam Prudentistheir
sonandisalsoaprofessionalhorseriderandtrainer.gDE 50,pg.31.Adam Prudentisthefounder
and m anagerofPlain Bay Sales.1d.K atie M onahan,Inc.is an inadive corporation pup orting to

have ow nership of the H orse.1d.A ccording to Defendants,K atie Prudent acts through K atie

M onahan,Inc.as an alter ego,and the corporation is dom inated and controlled by K atie Prudent.



       D efendants G allaher and H aunert claim that Plaintiff,Plain Bay Sales,and third-party

Defendants,KatiePrudent,Adam Prudent,HertriPrudent,and KatieM onahan,Inc.,m adespecitic

and pup osef'ul m isrepresentations about V ictorio, w hen D efendant Gallaher w as seeking to

purchase a horse.M s.Gallaherand M r.H aunertclaim thatthey were extrem ely specitic in their

search fora new horse,and adequately explained M s.G allaher's skillsetand needs during their

discussionsw ith the em ployeesatPlain Bay Sales.D efendantsclaim thatthe Prudentsm isled M s.

G allaherand M r.H aunertinto believing thatV id orio w asa suitable horse forD efendantGallaher.


                                               3
M s.G allaherclaim sthatshe w as fraudulently induced into buying the H orse for a plzrchase price

ofalm ostonem illion dollarswhen in reality,V ictorio w asnotatallsuited to M s.G allaher'sneeds

and wasin factdangerousforM s.Gallahertoride.gDE 83,pgs.2-31.M s.Gallaherclaimsthat
only one day afteragreeing to purchase Victorio,she requested cancellation ofthe purchase and

asked for herm oney back.M s.G allaherrefused acceptance ofthe H orse,and therefore Plaintiff

retained both D efendant's purchase m oney and V ictorio.

         The recitation above shows that this one H orse has spawned num erous claim s,

counterclaim s,and allegations.This M otion,how ever,only concerns CountVIl1 ofD efendants'

Counterclaim (DE 50,pg.521,inwhichDefendantGallaherallegesthatPlaintiffPlainBay Sales
violatedFloridaDeceptiveandUnfairTradePracticesAct(SIFDUTPA''),Fla.Stat.j501.142,by
refusing to honor M s.Gallaher's dem and for a refund w ithin seven days of the transfer of the

purchase price.1d.CountV llIisbroughtsolely by D efendantG allaheragainstPlaintiffPlain Bay

Sales.

                                  II. TH E M O TIO N .RE SPO N SE.A ND R EPLY

                a. M otion
         Plaintiff tiled its M otion on behalfof itselfand the third-party D efendants,K atie Prudent,

HenriPnldent,A dam Prudent,and K atieM onahan,lnc.on February 14,2019,asking the Courtto

impose a bond upon Defendants Zume Gallaherand PaulHaunertpursuantto Fla.Stat.j
501.211(3)becausethereisnobasisin 1aw orfacttobringCountVll1withrespecttotheHorse,
Victorio.(DE 67,pg.51.UnderFla.Stat.j501.211(3),ifaparty bringsanaction againstanother
party underFD UTPA which isfrivolous,w ithoutlegalorfactualm erit,orbroughtforpurposes of

harassm ent,the courtm ay require thatthe party instituting the action posta bond in a reasonable


                                                  4
amounttoindemnifythedefendant(inthiscase,thecounter-defendant)foranydamagesincurred,
including reasonable attorneys'fees.Fla.Stat.j 501.21l Speciûcally,Plaintiff1argues that
DefendantsGallaherand Haunertshould haveto postabond becausethe claim asserted in Count

VIlIisikpremiseduponan overly-atlenuatedandimplausibleintep retationandapplication''ofFla.

Stat.j 501.142(1)and therefore they knew orshould haveknown thatCountVl1liswithout
substantialfactsorlegalsupport.(DE 67,pg.2).
         Specitk ally,Plaintiffclaim sthatthestatuteuponwhich DefendantGallaherandDefendant

Haunert'sclaim waspremised,Fla.Stat.j501.142,solely appliesto inanimate,fungibleobjects
and does not apply to a horse,w hich is a tdtm ique,individual, sentient being.''gDE 67,pg.31.

lndeed,becauseVictorio isaliving beingwho hasreceived training uniqueto hisown nature and

character as a kûspecifically-trained showjumping equine athlete,''Plaintiff asks the Courtto
considerVictorioCdcustom-made''andthereforeexemptfrom Fla.Stat.j501.142.Plaintiffpoints
to the Honorable United StatesDistrictJudgeKenneth A .M arra'srecentdecision in Zendejasv.
Redman,inwhich JudgeMarrafoundthatashow jllmpinghorsewasnotaproductinthecontext
of strict liability and the applicability of the econom ic loss rule, to support this contention.

Zendejasv.Redman,No.15-81229-C1V,2017 W L 2547202,at*6 (S.D.Fla.June 13,2017).
Plaintiff also points to language in the statute w hich specifies that a refund should be provided

upon return of a consum er good Stwithin seven days of the date of purchase, provided the

merchandiseisunusedand in theoriginalcarton,ifonewasfurnished.''Fla.Stat.j501.142(1).

lThe CourtnotesthatPlaintiff'sM otion states that i t is brought on behalfof Plaintiff, Plain Bay Sales,and Third-
Party Defendants,KatiePrudent,HenriPrudent,Adam Prudent,and Katie M onahan,lnc,againstb0th Defendants
ZumeGallaherandPaulHaunert.However,becauseCountVllloftheCounterclaim wasbroughtsolely byDefendant
Gallaher solely against Plaintiff Plain Bay Sales,those tw o parties are the only parties that this M otion affects.
Therefore,theCourtwillonlyrefertotheappropriate M ovant,Plain Bay Sales, astûplaintiff'ratherthanto Plaintiff
and the Third-party Defendants as ûçplaintiffs.''

                                                        5
Plaintiffassertsthatbecause the statute specifically m entions a licarton''which w ould contain the

good,thestatuteonlyappliestoinanimate,fungibleobjects.
       Plaintiff argues thatD efendant Gallaher and D efendantH aunert's assertion thatV ictorio

isakcgood''underFla.Stat.j501.142isacontortedandunreasonableinterpretationofthestatute
thatwould tklead to an absurd orharsh consequencewhich should beavoided.''(DE 67,pg.51.
PlaintiffallegesthatD efendantG allaherand D efendantH aunertknew orshould have know n that

CountV l1lisw ithoutsubstantialfactualbasisorlegalsupport,and they broughtthisclaim forthe

im properpurpose ofharassing and delaying Plaintiff.Thus,Plaintiffis entitled to the posting ofa

bond by D efendant G allaher and D efendant H aunert to indem nify Plaintiff for the dam ages

incurred by the allegation.

       Plaintiffalso asksthe Courtto considerdism issing CountV ll1in lightofits assertion that

VictoriocannotbeconsideredaStgood''underFla.Stat.j501.142.(DE 67,pg.41.TheCourtnotes
thatthere isa pending M otion to D ism iss atD E 63,and Defendantshave filed a Response to that

M otion atD E 84.ThatM otion to D ism issw illnotbe decided in thisO rder.Finally,Plaintiffraised

anew argumentin Footnote2,assertingthatthereisnoprivaterightofactionunderFla.Stat.j
501.142(1) because enforcementof the statute is Ssexpressly reserved to the Departmentof
Agriculture.''(DE 67,pg.5,f.n.21.
                          b. R esponse
       Defendants Gallaher and H aunerttiled a Response to Plaintiff's M otion on M arch 15,

2019.(DE 831.Defendantsfirstaddressthe properpartiestothisM otion.Defendantspointout
thatthe only party w ith standing to bring the M otion is Plaintiff,Plain Bay Sales,the sole party

againstw hom Claim V llis alleged.Sim ilarly,and asnoted in Footnote 1,CountV ll1w asbrought


                                                6
solely byDefendantGallaher,and therefore,DefendantsallegethatPlaintiffmay only seek abond

againstDefendantG allaherand notagainstDefendantH aunert.

       N ext, D efendant Gallaher argues that the im position of any bond in this case is

inappropriate because her FDU TPA claim is notfrivolous or broughtforharassm ent.D efendant

G allaherassertsthateven ifherFD U TPA claim isultim ately dism issed,abond is only appropriate

ifthe claim is frivolous orintended to harass,and D efendant's claim is based on a plain reading

ofFla.Stat.j501.142.DefendantassertsthatnotasinglecourthasinterpretedFla.Stat.j501.142,
m eaning thatlaw on the application of the statute is,atbest,unsettled.Further,D efendantpoints

outthatitw as Plain Bay Sales which initiated this action,and therefore CountV 11lw as raised in

responsetoPlaintiffsclaimsandnotforthepurposeofharassment.gDE 83,pg.4q.
       DefendantGallaherassertsthatPlaintiffviolated Fla.Stat.j 501.142 by notaccepting
return of Victorio within a week of his purchase.Fla.Stat.j 501.142 requires retailsales
establishm entsw ho sellgoodsto the public and have no return orexchange policy to posta notice

ofthe lack ofsuch policy,and ifthey failto postnotice asrequired,the establishm entm ustaccept

rett
   zrn ofthe goodswithin seven daysofpurchase.Fla.Stat.j 501.14241).Defendantrejects
Plaintiff'sassertion thatV ictorio isnota dtgood''forthe purpose ofthe statute and the FD UTPA .

Defendantalso disputesPlaintiff sargum entthatthe statute referenced ttcartons''because itsolely

contemplated inanimate,fungibleobjects.Defendantassertsthatthe qualifying languageofthe
statute,Cdin the originalcarton,ifone w as furnished,''m eans thatthe statute explicitly applies to

goodsthatarenotf'urnishedinacarton.(DE 83,pg.9).
       DefendantGallaheralso rejectsPlaintiff'sassertion thatVictorio is'icustom-made''and
therefore notencom passed by the statute.A ccording to D efendant,the purpose ofthe lim itation


                                                7
containedin j501.142(2),which excludescustom madegoodsfrom thestatute'sprotection,isto
preventa sellerfrom having to acceptreturn ofa good which w ascustom -m ade and therefore w ill

bedifficulttore-sell.(DE 83,pg.91.Thislogicdoesnotapplytothesaleofahorse,asVictorio
rem ained in the exact sam e condition at the tim e of the sale and atthe tim e of M s.G allaher's

requestfora refund.gDE 83,pg.101.Defendantalso dismisses Plaintiff's reliance on Judge
M arra's decision in Zendejas v.Redman,arguing thatthe instantstatute hasnothing to do with
strictproductsliability.1d.Instead,Defendantassertsthatthecasescited by Plaintifffound anim als

notto be tkproducts''forthe purposes of strictproducts liability because anim als are not çifixed''

when they enterthe stream ofcom m erce and therefore considering them to be a iiproduct''would

underm ine the underlying policy of strictproducts liability,w hich is to étensure thatthe costs of

defectiveproductsarebornebythosewhomanufacmrethem ratherthanbytheinjuredindividuals
whohavenoabilitytoprotectthemselves.''DE 83,pg.10(citingZendejas,2017W L 2547202at
*6).
       Finally,Defendantaddresses the argumentthatFla.Stat.j 501.l42 does notcreate a
private rightof action,asserted by Plaintiffin footnote 2 of itsM otion.D efendanttirstasks the

Courtto ignore the argum entm ade asitw as im properly raised in a footnote and ûkasserted w ithout

anylegalorfactualsupportastoitsrelevanteffect.''gDE 83,pg.121.lnthealternative,Defendant
arguesthatstatutes thatdo notcreate a private rightofaction can stillserve asthe basisforaper

se FD U TPA claim ,citing to Eleventh Circuitcase law in w hich Judge M arra found thata plaintiff

m ay seek relief for harm allegedly caused by a violation ofFDU TPA under recognized com m on

1aw and statutory vehicles forredress,despite the absence ofa legislatively created rightofaction

withinthestatutesthemselves.Pincusv.Speedpay,Inc.,l61F.Supp.3d 1150,1155 (S.D.Fla.

                                                8
2015).Defendantmaintainsthatherclaim ismeritoriousbutpointsoutthateven ifthe Court
declinesto agree,the Courtshould recognize thatCountV IlIis atm inim um notfrivolous and not

broughtforthepurposeofharassment.gDE 83,pg.13J.Thus,Defendantarguesthattheimposition
ofa bond isinappropriate in thiscase.

              c. R eplv

       PlaintifffiledaReplyon March29,2019.(DE 901.TheReplysolelyconcemsPlaintiffs
argumentthatFla.Stat.j 501.142 doesnotprovideforaprivaterightofaction.Plaintiffargues
thatthe statute specifically restricts enforcem entto the D epartm entofA grieulture and Consum er

Services.gDE 90,pg.1).Plaintiffsupportsthisassertion withthefactthattherearenoreported
casesofprivaterightsofaction underthestamte,despiteitsenactmentin 2006.(DE 90,pg.21.
Plaintiffalso pointsto a 2015 legislative analysisofthe statutew hich m ade no m ention ofaprivate

rightof action and specifically states thatthe D epartm entof Agriculture and Consum er Services

is charged with protecting consum ers from deceptive businesspractices.See Florida Senate,Bill

Analysisand FiscalIm pactStatem ent,SB 148,O ctober2,2015,pg.1.Plaintiffassertsthatcourts

have repeatedly declined to inferthe existence ofa private cause ofaction to a regulatory statute,

andarguesthat,becausethereisnoclear,unambiguousand affirm ativelanguagecreatingaprivate

cause of action in the instant statute,the Court should decline to allow D efendant G allaher to

pursue CountV lIlofhercounterclaim .Plaintiffconcludesthatatbest,itist'notclearasto w hether

(Fla.Stat.j501.142)appliestoVictorioandallowsaprivaterightofadiontoDefendants,absent
anyclearexpressedintentoftheLegislature.''(DE 90,pg.4).




                                               9
                                          111.    A NA LY SIS

              a. Standin:
       As a threshold matter, and as noted in Footnote 1 of this Order,Plaintiffs M otion

improperly asksforabond to be imposedjointly and severally againstboth DefendantsZume
Gallaherand PaulHaunerton behalfofPlaintiff,Plain Bay Sales,and Third-party Defendants,

Katie Prudent,HenriPrudent,Adam Prudent,and KatieM onahan,lnc.However,because Count

V11IoftheCounterclaim wasbroughtsolely by DefendantGallahersolely againstPlaintiffPlain

Bay Sales,those two parties,D efendantZum e Gallaher and PlaintiffPlain B ay Sales,are the only

two parties that the pending M otion affects.Plaintiff im properly seeks a bond against both

DefendantG allaherand D efendantH aunert.BecauseD efendantG allaheristheonly party bringing

CountVII1againstPlaintiff,she isthe only appropriate party to the pending M otion.Any bond

soughtagainstD efendantH aunertisDEN IED ,asD efendantH aunertisnotbringing theFDU TPA

claim againstPlaintiff.This Orderwillonly addressD efendantG allaherhenceforth.

              b. Standard tolm pose Bond UnderFla.Stat.Q 501.211(3)

       A FederalCourtm ay require a party instituting a FD U PTA action to posta bond,pursuant

toFloridaStatutej50l.2l1(3).Specitically,j501.211(3)provides:
       ln any actionbroughtunderthissectionsupon m otion ofthepm'      ty againstw hom such action
       is filed alleging thatthe action is frivolous,w ithout legalor factualm erit,or broughtfor
       the purpose of harassm ent,the court m ay, atïer hearing evidence as to the necessity
       therefore,require the party instituting the action to post a bond in the am ountw hich the
       court finds reasonable to indem nify the defendant for any dam ages incurred, including
       reasonable attom ey's fees.This subsection shallnotapply to any action initiated by the
       enforcing authority.

Fla.Stat.j501.211(3).




                                                 10
       Florida courts have tbund the bond requirem ent appropriate when needed to ttprovide

defendants an opportunity for redress for harassm ent rather than to discotlrage plaintiffs tkom

seeking accessto the courts.''lcon H ealth drFitness, lnc.v.IIHIN ESS,lhc.,No.12-20125-C1V ,

20l2 U.S.Dist.I,EXIS 46830,*2,(S.D.FlaApl-il2,2012)(citingHamiltonv.Palm Chevrolet-
Oldsmobile,Inc.,366So.2d 1233,1234(Fla.Dist.Ct.App.1979)9.Todemonstratethatabondis
necessary, the defending party m ust prove that the ad ion is frivolous, for the purpose of

harassm ent,or otherw ise without m erit.Cayman Sec Clearing & Trading L td.v.Frankel,N o.
                                                     .




8:18-CV-2869-T-33CPT,2019W L 194251,at*1(M .D.Fla.Jan.15,2019).lftheplaintifffails
to refutetheevidencethattheclaim isfrivolousorm eritless,theCourtwillconductan evidentiary

hearing on the m erits of the action to determ ine the appropriateness and am ount of a

bond.See Sanborn v.Jagen #1y. ff#.,N o. 8:10-cv-142-T-30-M AP,2010 W L 1730756, at *2

(M .D.Fla.Apr.28,2010)(holdingbond hearingwasnecessaryaftertheplaintifffailed torefute
thedefendant'sevidencethattheFDUPTA claim wasfrivolous).lf,aflerholding anevidentiary
hearing,itis apparentthatthe action lacksm erit,the Courtm ay require theplaintiffto posta bond.

1c()nHeaIth toFitness Inc.,2012U.S.Dist.LEXIS 46830 at2 (citingHamilton,366 So.2dat
1234-35)).Thedeterminationofwhetheraplaintiffshouldberequiredtopostabondiswithinthe
court'sdiscretion.Mukamalv.Bakes,No.07-20793-C1V,2008W L 11406180,at*3 (S.D.Fla.
Sept.11,2008).
              c. W hether C ount V IIl is Frivolous or Broucht for the Purpose of
                 H arassm ent
       First,Plaintiffhaspresented no evidence thatC ountV lI1isfrivolous,orthattheCountw as

broughtforthepurposeofharassment.Asexplainedbelow,atthisjtmctureofthecaseandwithout
prejudicetoanyfuturerulingonthemeritsofCountVII,CountVII1isarguablynotmeritlessand
therefore isnotfrivolous.Considering CountVIl1 is butone ofthirteen causes of action asserted

inDefendants'Counterclaim (DE 501,andasitisPlaintiffwhoinitiallyinstitutedthisaction,itis
unlikely that Defendant Gallaher has brought Count V 11I m erely for the pup ose of harassing

Plaintiff,butrather broughtthe claim in good faith in order to litigate the m erits of the claim in

court.And,there issim ply no evidence adduced by Plaintiffto supportitsrequestfora bond.That

is,Plaintiffhas presented no evidence thatCountVII1 is frivolous or broughtfor the purpose of

harassm ent.Therefore,no evidentiary hearing is necessary.

               d. W hether CountV III isw ithoutM erit
       Plaintiffrests its assertion thatitisentitled to a bond in this case by asserting thatCount

V I1Iism eritlessfortw o reasons.First,Plaintiffclaim sthatCountV 1IIisprem ised upon an fsoverly

attenuated and implausible interpretation and application ofFla.Stat.j 501.142,''because j
501.142onlyappliestoinanimate,fungibleobjectsandnottoracinghorses.Fla.Stat.j501.142
states,in relevantpart:

       (1)TheregulationofrefundsispreemptedtotheDepartmentofAgriculttlreandConsumer
       Servicesnotw ithstanding any other1aw orlocalordinanceto thecontrary.Every retailsales
       establishm entoffering goodsforsaleto the generalpublic thatoffersno cash refund,credit
       refund,or exchange ofm erchandise m ustposta sign so stating atthe pointofsale.Failure
       ofa retailsalesestablishm entto exhibita ç'no refund''sign undersuch circum stancesatthe
       pointof sale shallm ean that a refund or exchange policy exists,and the policy shallbe
       presented in w riting to the consum er upon request. Any retailestablishm ent failing to
       com ply w ith the provisions ofthis section shallgrantto the constzm er,upon request and
       proof of purchase,a refund on the m erchandise,w ithin 7 days ofthe date of purchase,
       provided the m erchandise is unused and in the original carton, if one w as fum ished.
       N othing herein shallprohibitaretailsalesestablisllm entfrom having arefund policy w hich
       exceedsthe num ber ofdaysspecified herein.H ow ever,this subsection doesnotprohibita
       localgovernm entfrom enforcing the provisionsestablished by thissection.

       (2)Theprovisionsofthissection shallnotapply to thesaleoffood,perishablegoods,
       goods w hich are custom m ade, goods w hich are custom altered at the request of the
       custom er,or goods which cannotbe resold by the m erchantbecause of any law ,rule,or
       regulation adopted by a governm entalbody.

                                                12
Fla.Stat.j501.142(1)and(2).
       PlaintiffallegesthatCountVI1Ilacksmeritbecausethestatutethatthe claim ispremised

on does not apply to raeing horses.Plaintiff argues thatthe statute's inclusion of the phrase,diin

theoriginalcarton,''meansthatthestatuteonlyappliestoinanimateobjects.Plaintiffalsopoints
to Victorio'sspecialized training asa racehorse to suggestthatthe horse isunique and therefore

should be considered t'custom -m ade''forthe purpose of the statute.W hile Plaintiffpresents a

persuasive argum ent that V ictorio should not constitute a good for the purpose of the statute,

Defendant Gallaher counters m any of these arglzm ents in a reasonable and logical fashion.

D efendant suggests that the statute's qualifying language Stin the original carton, f one wt
                                                                                            z.ç
furnishedtt'suggeststhatthestatuteactuallydoescontemplatetheprotectionofgoodsthatdonot
com e in a carton.Further,D efendantarguesthatVictorio is notcustom -m ade in the sense thathe

was specifically trained for DefendantG allaher's needs,butratherhe is a trained racehorse w ho

presents w ith the sam e qualities regardless ofthe purchaser.Therefore,the H orse isnotthe kind

ofcustom -good intended to beexceptedby thestatute.

       A fter a carefulreview ofthe argum ents presented in the parties'papers,there isplainly a

bonafidelegaldisputeasto whetherVictorioqualifiesasagoodunderFla.Stat.j501.142(1).It
is clear,considering this legal dispute,that w hile D efendant's FD U PTA counterclaim m ay not

ultim ately prevail,it is certainly not so m eritless or frivolous as to w arrantthe necessity of an

evidentiaryhearing orabond.SccM ukamalv.Bakes,No.07-20793-C1V ,2008W L 11406180,at

*4 (S.D.Fla.Sept.11,2008) ('çAlthough (the Courtlultimately concluded thatthe FDUTPA
Countslacked m erit,thisconclusion doesnotm ean thatthe claim sw ere frivolousorthatPlaintiff

broughtthisadionwiththeintenttoharassDefendants.'')
       Second,PlaintiffassertsthatCotmtVI11ismeritlessbecauseFla.Stat.j501.142(1)does
notprovide foraprivate rightofaction.The Courtrejectsthisargument,atthis stage ofthe
proceeding,and withoutprejudiceto anyfurthercourtrulingonamotiontodismissorsummary
judgmentmotion,fortworeasons.
       First,Plaintiffonly raised thisargumentin a footnoteto itsM otion,andtheargum entwas

asserted w ithoutany fadualorlegalsupport.Plaintiffexplained thisargum entin m ore detailin its

Reply atDE 90.Addressing alegalargum entonly in a footnoteisan incorrectm ethod to present

substantive argum ents on the m erits.Connor v.M idland CreditM gm t.,Inc.,N o.18-23023-C1V ,

2019 W L 717413,at*4,n.1(S.D.Fla.Feb.20,2019)(citingMazzeo v.Nature'sBounty Inc.,
No.14-60580,2014W L 5846735,at*2n.1(S.D.Fla.Nov.12,2014)(notconsideringargument
raised inafootnote);seealsoM ockv.BellHelicopterTextron,Inc.,373F.App'x989,992 (11th
Cir.2010)(deemingargumentwaivedbecauseitwasraisedonlyin afootnotel).W hiletheCourt
findsthatPlaintiffw aived thisargtlm entby m erely presenting itin a footnote to itsM otion,itw ill

stillconsiderthe m erits ofPlaintiff'sassertion.

       Second,likethe dispute overw hetherV ictorio can be considered aékgood''forthe purposes

ofFla.Stat.j501.142,whetherFla.Stat.j50l.142providesforaprivaterightofactionisalsoa
bona fide legaldisputeatthisstageofthe case.Plaintiffarguesthatthe statute specifically restricts

enforcem entto the D epartm entofA griculture and Consum er Services and points to the factthat

there are no reported cases of private rights of action under the statute,despite its enactm ent in

2006.Inresponse,DefendantreliesonPincusv.Speedpay,Inc.,161F.Supp.3d1150,1155(S.D.
Fla.2015),whereJudgeM arrafoundthataplaintiffmayseekreliefforharm allegedlycausedby
a violation ofFD UTPA underrecognized com m on 1aw and statutory vehicles forredress,despite


                                                14
the absenct ofalegislativelycreated rightofadion within thestatutesthem selves, to supporther

contention that she m ay bring a private cause of action for an alleged violation of Fla. Stat.j

501.142.Itappearsthatno courthas considered w hethera violation ofthisstatute m ay serve as a

predicate fora FDU TPA claim .Indeed,Plaintiff,in its Reply,sum m ed up the issue quite clearly:

ds-rranscending the debate ofsem antics....isthe conclusion thatthe statute is, atbest,notclear as

to whether itappliesto Victorio and allowsa private rightofaction to Defendants, absent any

clear,expressed intentoftheLegislature.''gDE 90,pg.4J.Atthisstageoflitigation,theCourt
agrees, and declines to find that D efendant G allaher's allegation in Count V lIl is m eritless.

PlaintiffhasfileditsM otion to DismissCounterclaim (DE 631,whereitcanmoreappropriately
argue the m erits,orlack thereof,ofCountV I1l2. Further,since Plaintiffhas produced no evidence

to support its argum ent that Count V 11I is m eritless, frivolous, or brought for the pup ose of

harassment,an evidentiaryhearingisnotnecessary and willnotbeheld.

        ln lightof the foregoing,it is hereby ORDERED AND ADJUGDED thatPlaintiff's

MotionforPostingofBondpursuanttoFla.Stat.j501.211(3)(DE 671isDENIED.
        D O N E and O RD ER ED in Cham bers this
                                                         X6i
                                                           day ofApril,2019,atW estPalm             Beach,

Palm Beach County in the Southern D istrictofFlorida.


                                                W ILLIAM M A TH EW M A N
                                              UN ITED STATES M A G ISTRATE JUD G E




2Thecourtalso notesthatCountV1Ilisbutonecountin aCounterclaim thatcontainstwelveotherallegations
                                                                                                       . The
courtwillnotattemptto determ inethe specificam ountofPlaintiff'sdam agesand attorney'sfeesattributablesolely
to Countv IlIofthe Counterclaim . SeeC'
                                      tzyraar/Sec.Clearing t
                                                           :
                                                           t Trading Lt4 20l9 W L 194251at*2.
                                                    15
